United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2959
                        ___________________________

                                Edward L. Clemmons

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   City of Kansas City, Missouri, Police Department; Det. Warren Miller; Det.
 Thomas Marquist; Prosecutor of Jackson County, MO; Dept. of Corrections, for
                             Jackson County, MO

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: December 14, 2012
                            Filed: December 21, 2012
                                  [Unpublished]
                                  ____________

Before BYE, ARNOLD, and MELLOY, Circuit Judges.
                           ____________

PER CURIAM.

      Illinois inmate Edward Clemmons appeals the district court’s orders dismissing
without prejudice, under Federal Rule of Civil Procedure 41(b), his 42 U.S.C. § 1983
action, and denying his Federal Rule of Civil Procedure 60(b) motion. The dismissal
was based on his failure to comply with an order to pay an initial partial filing fee
within a specified time period. The matter is before the court for an in forma pauperis
(IFP) determination. For the reasons stated below, we grant Clemmons IFP status.
See Henderson v. Norris, 129 F.3d 481, 483-84 (8th Cir. 1997) (per curiam) (28
U.S.C. § 1915(b)(4) permits prisoner to appeal if he has no assets and no means to
pay initial partial appellate filing fee; in such cases, appellate filing fees are to be
collected and paid by installment method contained in § 1915(b)(2)).

       After careful review, we conclude that the orders were an abuse of discretion,
because the record showed that Clemmons did not ignore the district court’s orders,
but attempted to comply, and that his failure to comply was beyond his control.
Specifically, his inmate account statements indicated a negative balance and showed
the prison debited each monthly stipend deposit in full to pay the outstanding balance;
he responded to the district court’s orders by explaining why he could not pay; he
nevertheless asked the prison to pay the partial filing fee from his next monthly
deposit; and he attached to his Rule 60(b) motion a letter from the prison trust office
denying his request to use part of his monthly stipend to pay the fee. See 28 U.S.C.
§ 1915(b)(1) (court shall collect initial partial filing fee “when funds exist”), (b)(4)
(prisoner shall not be prohibited from bringing civil action because he lacks assets
and means to pay initial partial filing fee); Taylor v. Delatoore, 281 F.3d 844, 850
(9th Cir. 2002) (plain language of § 1915(b)(4) compels holding that district court
cannot dismiss IFP prisoner’s case based on his failure to pay initial fee when his
failure to pay is due to lack of funds available to him when payment is ordered); Glass
v. Scottrade, 354 Fed. Appx. 276, 276 (8th Cir. 2009) (unpublished per curiam)
(district court abused its discretion in denying plaintiff’s Rule 60(b) motion, where
court had dismissed under Rule 41(b) for failure to pay filing fee within 30 days, and
plaintiff explained in Rule 60(b) motion that she acted promptly to attempt to comply
with court’s order and that payment was late for reasons beyond her control).




                                          -2-
      Accordingly, we reverse the district court’s dismissal, remand the case for
further proceedings, and deny the motion for appointment of counsel.

                     _______________________________




                                       -3-